          Case 1:19-cv-05908-VSB Document 15 Filed 10/11/19 Page 1 of 1




Hon. Vernon S. Broderick
United States District Judge                                            October 11, 2019
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

Re:     Laurence T. Glickman, M.D. v. First Unum Life Insurance Company, 1:19-cv-05908 (VSB)


Dear Judge Broderick:

       The parties submit this joint letter to propose a briefing schedule regarding the scope of
discovery pursuant to Your Honor’s October 3, 2019 order on the record during the initial conference.



           Brief                          Date                      Page Length
           Plaintiff’s Initial            November 8, 2019          10
           Defendant’s Opposition         November 22, 2019         10
           Plaintiff’s Reply              December 6, 2019          5




 /s/Matthew Maddox                                 /s/Louis P. Di Giaimo
 Matthew Maddox                                    Louis P. Di Giaimo
 Counsel for Dr. Laurence T. Glickman              Counsel for First Unum Life Insurance Company
 RIEMER & ASSOCIATES, LLC                          MCELROY, DEUTSCH, MULVANEY &
                                                   CARPENTER, LLP
 275 Madison Avenue, 26th Floor                    One Hovchild Plaza, 4000 Route 66
 New York, New York 10016                          Tinton Falls, New Jersey 07753
 P: 212-297-0700, Ext. 102                         P: 973-425-8843
 F: 212-297-0730                                   F: 732-922-2702
 mmaddox@riemerlawfirm.com                         ldigiaimo@mdmc-law.com
